 TEXAS GULF SULPHUR CO.Texas Gulf Sulphur CompanyandRueben L. Brown-shadel,Claud Sherman,Jr., Harrold O. Breaux, andD. S. Munoz.Cases 23-CA-3875-1, 23-CA-3875-2, 23-CA-3875-3, and 23-CA-3875-4January 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn August 25, 1971, Trial Examiner Fannie M.Boyls issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, and the General Counsel filed a brief answer-ing Respondent's exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Texas Gulf Sulphur Company, Beaumont,Texas, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: These consolidatedcases, initiated by charges filed on February 2, and a com-plaint issued on March 18, 1971, were tried before me inBeaumont,Texas, on April 21 and 22 and May 6, 1971. Thecomplaintallegesand Respondent's answer deniesthat Re-spondent violated Section 8(a)(3) and (1) of the Act by dis-chargingfour employees, the Charging Parties, on January29, 1971, because of their membership and activities on behalfof Oil, Chemical and Atomic Workers International Union,AFL-CIO, herein called the Union or the OCAW, or becausethey had engaged in other concerted activities for theirmutual aid and protection. After the conclusion of the hear-ing the General Counsel and Respondent filed helpful briefs.Upon the entire record and my observation of the de-meanor of the witnesses, and after a careful consideration ofthe briefs, I make the following:195 NLRB No. 10FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT13Respondent is a Texas corporation engaged in the businessof mining and sulphur recovery operations in Canada, inTexas, and in other States of the United States. As a part ofits Fraschsulphur division it maintains places of business atSpindletop in or near Beaumont, at Moss Bluff, at Fannettand at its principal office and facilities at Newgulf, Texas.During the 12-month period preceding the issuance of thecomplaint it mined and refined at its Texas facilities andshipped outside the State sulphur valued in excess of $50,000.During the same period it received materials valued in excessof $50,000 which were shipped to it directly from pointsoutside the State of Texas. On the basis of these admitted factsI find that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDOil, Chemicaland Atomic Workers International Union,AFL-CIO, whichhas represented some of Respondent's em-ployees since at least 1966,is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDA. Background and IssuesRespondent contends and the General Counsel does notdispute that as the result of economic problems created prin-cipally by a drastic reduction in the price of sulphur causedby foreign competition from Canada and Poland, and in or-der to absorb the cost of wage increases which Respondentfelt it necessary to grant to its employees in the Frasch sul-phur division about January 29, 1971, Respondent decided tocurtail expenses by terminating some of its employees. In itsentire Frasch sulphur division,encompassing facilities atNewgulf, Moss Bluff, Fannett, and Spindletop and employingover 1000 employees, it terminated a total of 12 employees onor about January 29, 1971. Eight of these were from theSpindletop location in or near Beaumont,Texas,which theUnion had sought unsuccessfully to organize in 1966. One ofthe eight,Gibbs,was a clerical employee, not in theproduction and maintenance unit which the Union hadsought to represent.Four of the remaining seven,Brownsha-del, Sherman, Breaux, and Munoz, are alleged by the GeneralCounsel to have been discriminatorily selected fortermina-tion because they had been among the leaders in the Union's1966 campaign and had continued in their support of unioni-zation for the employees after the defeat of the Union at theBoard-conducted election that year.As background, to show antipathy by Respondent towardthe Union, the General Counsel has pointed to a decisionissued by the Board in 1967, in which it was found thatRespondent had violated Section 8(a)(1) of the Act by grant-ing general wage increases to its employees just prior to theelection in 1966 "for the purpose of inducing its employeesto refrain from joining, or remaining members of, the Union"and in which it was also found that Respondent, prior to thatelection, had written letters to its employees, the tone andgeneral content of which "showed an antipathy on the partof Respondent for the Union and the organization of itsemployees."''Texas Gulf Sulphur Company,163NLRB 88, 90, 91 Acharge againstRespondentinvolving HarroldBreaux,one of the Charging Parties in thiscase, was also filed in 1966 but that case was settled and did not go to trial. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent concedes that it knew that each of the fouremployees here involved were active in the 1966union organ-izationalcampaignbut points out that a number of otheremployees- 20 or 25 according to UnionRepresentative"Lefty" Haven-were also active and that most of them arestill employed by Respondent. It contends that it does nothave any seniority policy with respect to layoffs or termina-tions and, as shown hereinafter, explained its basis for select-ing each of the four.The issue to be decided is whether the selection of thesefour or any of them was motivated by their 1966 and subse-quent display of support for the unionization of the Spind-letop operations.B.The Evidentiary Facts1.The termination of Rueben L. BrownshadelBrownshadel was hired by Respondent on August 9, 1945,at its Newgulf operation in the maintenance department andworked there until 1959 when, due to economic conditionswhich made it necessary for Respondent to reshuffle someemployees and terminate others,Brownshadel was trans-ferred, along with some other employees, to the SpindletopoperationsatBeaumont.'At Spindletop Brownshadelworked in the plant department. He and other transferredemployees were assigned to laborers' work which had beenperformed by employees of Busby Construction Company, anindependent labor contractor. The use of Busby employeeswas eliminated or curtailed to make room for Respondent'semployees who were transferred.' At the time of his termina-tion,Brownshadel was classified as a plant mechanic andworked as part of a crew of four men. He and one othermechanic were drawing 2d class mechanic's pay, another wasdrawing 1st class mechanic's pay and a third was drawing 3dclass mechanic's pay.His immediate supervisors were Fore-man Cecil Roberts and Plant Superintendent C.V. Belanger.Brownshadel had joined the Union and been activein sign-ing up other employees iii the Union in 1966.He testified asa witnessfor the Unionin a representation case hearing andwas a unionobserver at the election. Later, in 1969, when theOperating Engineers union made an abortive attempt to or-ganize the plant, Brownshadel signed an Operating Engineerscard.In October 1970, Night Shift Foreman Stanley Rudloff,told Brownshadel that he had seen him at the home of Rud-loff's next door neighbor the preceding night. Brownshadeldenied being there and asked who the neighbor was. Rudloffreplied that it was J. T. Haynes, who had tried to organizethe plant for the Operating Engineers in 1969, and that Rud-loff knew Brownshadel had been there because he had seenBrownshadel's car in front of Haynes' home. Brownshadelcontinued to deny that he had been there but apparentlynever convinced Rudloff.Despite having signed an Operating Engineers card,Brownshadel continued in October 1969 to talk to OCAWUnion Representative "Lefty" Haven from time to timeabout the chances of again trying to organize Respondent'splant.Between aboutOctober 1970and his termination onJanuary 29, 1971, when expected pay raises failed to material-ize, about 8 or 10 employees at various times asked Brown-shadel to take the lead in trying again to organize the plant.'Newgulf, whereRespondent maintains its principaloffices forits Fraschsulphur division,is about 150 miles from Beaumont.'Respondent for many years has utilized the services of Busby for labor-ers'work other than that of craftsmenAt thetime of the hearing in May1971,according to General Manager Drees, Respondent had 50 or 55 Busbyemployees working with Respondent's own employees at Beaumont.Brownshadel assured each of them that he was still for theUnion but declined to take the lead in another organizingdrive. He did, however, stop Plant Manager Clyde Northcuttoutside the maintenance shop on one occasion during thisperiod and ask whether the employees were going to get araise.Northcutt replied that Respondent was "working onit.",In the afternoon of January 29 Belanger drove Brownsha-del to Respondent's general office where, in the presence ofBelanger,Assistant PlantManager Jerry Staffa and Em-ployeeRelationsSupervisorHerbertO'Quinn,PlantManager Clyde Northcutt handed Brownshadel a letter fromGeneral Manager Charles Drees in Newgulf. The text of thisletter reads as follows:You are undoubtedly aware of the severe economicdifficulties throughout the Frasch sulphur industry.World-wide overproduction of sulphur has resulted insharply reduced sulphur prices. Unfortunately, it hasbecome necessary to discontinue operations at a numberof sulphur mines in the Gulf Coast area including ourown mine at Gulf.In view of the economic depression in our industry weare confronted with the immediate need of reducing ouroperating costs. All areas of our operation have beenreviewed to determine where economics may be effectedduring this difficult period.The decision has reluctantly been made to reduce ourwork force in certain areas effective January 29, 1971,and you are one of the employees being laid off. You willbe granted a separation allowance in accordance withyour length of service.Our Employee Relations Department will endeavor toassist you in your efforts to relocate.Upon reading the letter, Brownshadel protested that theletter was not self-explanatory and that after 25 1/2 years ofservice, he should have a better explanation as to why he hadbeen selected for termination. Northcutt replied that due toeconomic conditions there was to be a reduction in force andthat Brownshadel was one of those being terminated.Brown-shadel insisted that his question as to why he had been se-lected was not answered, adding that the decision had to bemade at Spindletop because no one at Newgulf knew him wellenough. Northcutt told Brownshadel, "Rueben, the companyhas always prided themselves on having loyal company em-ployees." Brownshadel replied, "Mr. Northcutt, I considermyself a loyal company employee." Northcutt retorted,"Rueben, remember you said that and not me." During theinterview Brownshadel asked Belanger if his work had beensatisfactoryand Belangerreplied that it had been satisfactory.The other three management representatives agreed thatthere had never been any complaint about Brownshadel'swork. Staffa assured Brownshadel, "Rueben, we will give youthe best letter of recommendation to go seek a job elsewhere."Brownshadel replied that at his age he was he would need agood letter.' Northcutt explained to Brownshadel that hewould receiveseverancepay and would have the option ofwithdrawing the amount of his contribution to Respondent'sretirement plan or of leaving it in the retirement fund andhaving a vested right to a pension for 10 years after hereached the age of 65. Brownshadel stated that he intendedto seek legal advice before deciding what to do about theretirement fund. He also said that he had been told to get in4Thefacts set forth in the above three paragraphs are undisputed. Forthe most part, they axe baseduponthe testimony of Brownshadel, cor-roboratedby thetestimony of Union Representative Haven and ex-employee Charles Gibbs.'Brownshadelwas 47 years old. TEXAS GULF SULPHUR CO.15touch with a National Labor Relations Board man who con-ducted the election in 1966 if anything ever happened to himand that he intended to do so.As he left the office,Brownsha-del stated: "Mr. Northcutt,just because I was for the Unionin 1966 does not make me a disloyal employee."6On the following Tuesday,February 2,Brownshadel re-turned to the office and asked for the letter of recommenda-tion which had been promised him. O'Quinn promised thatBrownshadel would get the letter within the next day or two.'On February 10 Brownshadel received the following pur-ported letter of recommendation,which reads as follows:Mr. R.L.Brownshadel was employed by Texas GulfSulphur Company from August 9,1945, to January 29,1971.Due to economic conditions,Mr. Brownshadelwas laid off January 29,1971.During the last severalyears of his employment he worked as a mechanic in ourSpindletop Plant Department.This letter was signed by O'Quinn as employee relationssupervisor.'After taking the so-called letter of recommendation to thepersonnel director of another employer where Brownshadelwas seeking employment and being told by that officer thatthe letter was "rather cold," Brownshadel telephoned Assis-tant Plant Manager Staffa about the matter,reading the letterto Staffa over the telephone.Staffa agreed that the letter was"cold" and promised to discuss it with O'Quinn and see whathe could do about it. About a week later O'Quinn calledBrownshadel and told him that the letter was a standard formletter,that it would not be altered in any way and that Brown-shadel would have to accept the letter as it was.This so-calledletter of recommendation was, according to Northcutt, theonly assistance he knew about which Staffa gave in fulfillinghis promise to assist Brownshadel in getting located at otheremployment.2.The termination of Harrold BreauxBreaux was hired by Respondent on June 27,1951, as anequipment operator at its Newgulf location.He was trans-ferred to the Beaumont operation in March 1952.Althoughhe started doing carpentry work in 1963 or 1964, he wasclassified as a heavy equipment operator until just before theelection in 1966,at which time his classification was changedto that of 1st class carpenter.Breaux had joined the Union at its first meeting in 1966 andhad thereafter been active in signing up other employees. Healso carried a union sticker on the bumper of his car. Afterthe election he testified as a witness in an unfair labor practicecase against Respondent and was also involved in anotherunfair labor practice case against Respondent which was set-tled without going to trial. He continued to talk to other'The above account of Brownshadel's termination is based upon that partof the accounts of Brownshadel,Northcutt,and O'Quinn which I creditNone of these witnesses-the only ones questioned about the terminationinterview-appeared to remember everything that was said but the aboveaccount,Ibelieve,isa substantially accurate composite account of whathappened.Northcutt denied that any mention was made of loyal or disloyalemployees dung the interview and O'Quinn testified that he could not"recall"these words being used The other two management representativesat the termination interview were not questioned about the interviewBrownshadel impressed me by his demeanor as being an honest and sincereman and his testimony in regard to the discharge interview,insofar as heremembered it, had a ring of truth I have accordingly credited his accountin this respect.'Also on February 2 Brownshadel, along with the other three ChargingParties, filed a charge with the National Labor Relations Board,which wasserved on Respondent the same day.'Breaux,Sherman, and Munoz received the same type of "letter ofrecommendation "employees about the Union after it lost the election, wore aunion pencil clip in one of his pockets,and each year whenhe felt that it was time for Respondent to grant general wageincreases he as well as other employees would place unioncards or other union material on the Respondent's bulletinboards.Employee Relations Supervisor O'Quinn tore one ofthese cards down,dated it in 1969, and took it to Northcutt'soffice where he saw a number of similar cards on Northcutt'sdesk.In 1969 the Operating Engineers organizer,Haynes,sought out Breaux,obtained from him the names of someemployees to contact and gave Breaux some Operating Engi-neer authorization cards.Breaux obtained the signatures ofsome employees on the cards and returned them to Haynes.This organizational attempt,however,was apparently unsuc-cessful and no representation petition was filed.In the months following September 1970 when DuPont, anearby manufacturing company,granted wage increases toits employees,Breaux and other employees became apprehen-sive about whether Respondent would also grant generalwage increases,as it had done each year since the Union'sorganizational campaign in 1966.'Breaux talked to Em-ployee Relations Supervisor O'Quinn about the matter on acouple of occasions during a month or two before his termina-tion.On one of these occasions,at a safety meeting of theemployees,he complained that his paycheck was not as fat asit should be and askedO'Quinn ifhe thought the employeeswould get an increase.O'Quinn replied that he thought Re-spondent would do everything within its power to see that anincrease was granted.During the meeting Breaux,in jest, toldO'Quinn thathe was goint to sign O'Quinn up inthe OCAWbefore themeeting was over.On the otheroccasion Breauxtold O'Quinn that there was a possibility of getting"Lefty"Haven, the OCAWorganizer,back at the plant if increaseswere not granted.Breaux stated that"Lefty" had gotten theemployees a $1.36 raise in 1966 and Breaux thought he coulddo it again."During the afternoonof January29 as Breaux was pouringconcrete at the Bleedwater treating plant,his immediatesupervisor,HenryLangford,took him off the job and drovehim to the general office where Northcutt gave him a termina-tion letter similar to that given Brownshadel.Northcutt toldhim that since he lacked only 5 months of having 20 years ofservice with Respondent(which would vest him with a retire-ment income for 10 years at the ageof 65),Breaux was beinggiven the option of accepting the normal severance pay (basedon 1 week's pay for eachyear ofservice up to 5 years and 11/2 weeks pay for each year of additional service)or of receiv-ing his regular monthly pay(without working) for the re-maining 5 months. Breaux askedwhy he had been picked forthe reduction in force andNorthcutt,evading an answer,stated that"itwas just a reduction in force."To Breaux's'The general increase given after the advent of the Union's organiza-tional campaign in 1966 was,as the Board found in the prior case,"the firstgeneralwage increase given the Division's unorganized employees inyears." The raise was given by Respondent on February 15, 1966, followinga raise given DuPont employees on October 11, 1965, a raise given Re.spondent's employees on April 1, 1967,followed one at DuPont on Septem-ber 12, 1966, a raise for Respondent's employees on January 1, 1968, fol-lowed one at DuPont on October 2,1967, a raise for Respondent'semployees on September 16, 1968, was on the same day a raise was givenDuPont employees,a raise given Respondent's employeees on October 1,1969, preceded one given DuPont employees on October 6, 1969, a raisegiven Respondent's employees on February 1, 1971, followed one for Du-Pont employees on October 5, 197010The findings regarding Breaux's remarks to O'Quinn are based uponthe composite and credited testimony of O'Qumn and employees McGlo-thin and Breaux 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion whether his work had been satisfactory, Northcutt,Staffs, and Langford (who were also present) all answeredthat his work had been "very satisfactory." Breaux asked forand was given a few days in which to decide about tfie optionoffered him.Breaux alsoasked for a letter of recommendationand was assured by Respondent's representatives that hecould have one. Northcutt and Langford told Breaux that hecould go home at that time but Breaux replied, "No, sir, Ihave to finish my job. I can't do the company that way, justwalk off and leave concrete."On the way back to his concrete pouring job, Breaux askedLangford whether his work had been unsatisfactory andLangfordassuredhim that it had been "very satisfactory,"adding, "I don't know what I'm going to do. I have dependedupon you so much. I don't how I'm going to get the workdone," Breaux thereupon expressed the opinion that the rea-son for his termination was his union activities. Langford didnot reply."As Breaux left the shop, he saw Langford handing out payraises to the other employees. Although Breaux thereafterelected toremainon Respondent's payroll for the next 5months in lieu of receiving severance pay, his paychecks didnot reflect the wage increase given the other employees.Breaux alsoreceived from Respondent a so-called letter ofrecommendation of the type given Brownshadel.3.The termination of Claud Sherman, Jr.Sherman was employed by Respondent on October 28,1953, as a roustabout. About 6 months later he was trans-ferred to a drilling rig. Following a back injury, he was as-signed to the job of helper and part-time welder. Five or 6years later he was transferred to Fannett, a production fieldsouth of Spindletop. He was later transferred to the powerplant, then back to welding. He had welded for Respondentfor about 14 or 15 years altogether.Sherman joined the Union and solicited other employees tosign cards in 1966. He also placed a union sticker on thebumper of his truck. He had many arguments with CharlesGibbs, the clerical employee who assisted Respondent in op-posing the Union prior to the election, and defended theUnion in what Gibbs described as a "boisterous manner."After the Union lost the election in 1966 Sherman continuedto be outspoken in favor of the Union during coffee breaksand in the shop. Among those he sought to proselytize for theUnion were the Negro and Latin American employees."Sherman continued after the election to drop by the unionhall from time to time and he did so within the last 2 monthsbefore his termination. According to the undenied and cred-ited testimony of employee McGlothin, who had worked withSherman as a welder for many years, Foreman Ernest Koenigtold him shortly before Sherman's termination that anotherforeman, Reak, had just asked Koenig whether Sherman was11Except with respect to this conversation with Langford, there is nosubstantial dispute regarding the other facts related above pertaining toBreaux Langford appeared reluctant to concede that he had told Breauxthat his work was "very satisfactory " He at first testified that he told Breauxthat his work "had satisfied me," but finally conceded that he told Breauxthat his work was "good"or that he could have said it was "very good " Healso deniedthatBreaux mentionedthe UnionThe statement regardingBreaux'swork,attributed to Langford by Breaux,is similar to statementsattributed to him by Sherman,infra,which I creditMoreover, Breaux, onthe whole, impressed me as a verysincere andconscientious person and Ifind this testimonyregardinghis conversation with Langford more crediblethan that of Langford." In addition to the charges filed with the National Labor RelationsBoard on February 2, 1971, Sherman and the other three Charging Partiesfiled chargeson March 22, 1971, with the Equal Employment OpportunitiesCommissionstill talkingunion andKoenig replied that Sherman "hadnever shut up."On the afternoon of January 29 Sherman was driven to thegeneraloffice by his supervisor, Henry Langford,and in thepresence of his supervisor,Staffa andO'Quinn was given atermination letter by Northcutt, the body of which was iden-tical to thatgivenBrownshadeland Breaux.After reading theletter andremarking,"Well, you certainly know how to guta guy," Sherman asked Northcutt if he wouldbe given a goodletter of recommendation.He was assuredby all four man-agement representatives that they would see that he got agood letter of recommendation and that they would do allthey could to help relocatehim. He asked if his terminationhad anything to do with his workand was assuredthat thetermination was "just aneconomic layoff.""According to Sherman, as Langford drove him back to hisjobsite, Sherman expressed the view thathis termination was"on account of the Union." Langford did not deny this andSherman believed that Langford nodded his head. Langfordtold him, "They got you and HarroldBreaux.Breaux is likemy right arm. I don't know howI'm going toget by." Lang-ford denied that the Unionwas mentionedon the drive backto the jobsite but said that Sherman attributedhis terminationto the fact that he could not keep his mouth shut and had tosay what he thought. Langford did not recall nodding hishead.He denied making thestatementattributed to himaboutBreaux.Itmay be that Sherman did not expresslymention the Union but I am persuaded that Langford knewthat was what he had in mind when he mentioned that hecouldn't keep his mouth shut and had to say what he thought.Sherman's account of Langford's remarks aboutBreaux weresimilar to the remarks attributed to Langford by Breaux andin view of Langford's admittedly high regardfor Breaux asa worker, I am convinced that he made the remarks at-tributed to him.Sherman thereafter received from Respondent the sametype of so-called letter of recommendation received byBrownshadel and Breaux.4.The termination of Don S. MunozMunoz was hired by Respondent at its Newgulf operationon January 10, 1947. In 1963 he and his family, along with15 or 19 other Mexican-American families, where transferredto the Spindletop operation at Beaumont. Before his transferhe had been promised work in the filter plant at Spindletopbut for the first 3 months after his transfer he was put to workas a laborer in the tractorgang, the same type of work he hadbeen doing at Newgulf. About a week after he remindedRespondent of its promise, he was assigned to operating afilter in the filter plant. For the last 5 years prior to histermination, he was an auxiliary man or helper at the Bleed-water treating plant. He worked under Foreman Buchholzand Superintendent Belanger.Munoz was hospitalized at the time the union campaignstarted in 1966 and took an active part in it after recoveringfrom his operation. He attended the hearing on the Union'srepresentation petition in Port Arthur but did not testify. Hejoined the Union and obtained signed union cards from anumber of his fellow Mexican-American employees in house-to-house calls on them. He placed union stickers on his car,plastered the Bleedwater plant with the stickers and evenwore them on his shirt. As Superintendent Belanger concededat the hearing, Munoz' union activities among Respondent'sMexican-American employees "wasn't hidden." After the1'The findings in the above three paragraphsare undenied and are notin dispute TEXAS GULF SULPHUR CO.17Union lost the election,Munoz continued from time to timeto go to the union hall-which he and some of the employeesreferred to as"the little church on 11th Street"-and wouldbring back to the plantOCAWreading material and matches.Although Munoz signed a card for the Operating Engineersand gave the union representative the names of some otheremployees to see in June 1969, he did not become active inbehalf of thatlabor organization.About a monthbeforehis termination,during a morningcoffee break when Munoz and other employees were com-plaining about not getting a wage increase which they hadexpected,Munoz, in the presence of Foreman Buchholz andSuperintendent Belanger,jokingly made the statement thatthe only way they were going to get another raise was "to getsomeone to lead us in prayer"and get down to the"littlechurch on 11th Street";he suggested that employee Burtondo this but Burton replied that Munoz should count him out,that he"didn'twant anypart of it."Munoz then suggested,"The only waywe will get this place organized is to firstorganize the supervisors,"and turning to Buchholz,he con-tinued:"How about it, Buck?You were pretty strong lasttime.How about signing a card.""Both Buchholz and Be-langer left without making any reply.On the afternoon of January 29 Munoz was recalled fromhis vacation and terminated in much the same way that theother three Charging Parties were terminated.In the pres-ence of O'Quinn,Staffa,and Belanger,Northcutt handed himhis termination letter,which O'Quinn read to him whenMunoz said that he did not have his reading glasses with him.The accounts of the witnesses as to what followed is notentirely in accord.Munoz testified substantially as follows:He asked Northcutt the basis for deciding what employees toterminate,adding that he knew a young man had been hiredno more than 3 weeks ago and that evidently seniority hadnothing to do with the selection."Northcutt replied that hecould only repeat what the letter said-that it was a reductionin force.Munoz then stated that he believed he was beingterminated because of the big part he had played in the 1966union organizing campaign.Northcutt denied that this wasso and Munoz then said, "Well, it can't be nothing else. It'seither that or you are discriminating against me."At thatpoint,according to Munoz,Northcutt said, "Well, let me tellyou something.This company has always taken pride in tak-ing care of its loyal employees,"to which Munoz replied,"Oh, now it's coming out,now it'smore clear to me.You arelaying me off because you are considering me a disloyal em-ployee."ThereuponNorthcuttresponded, "That is just aboutwhat it adds up to." At onepoint in the conversation, Munozturned to Belanger and asked whether his work had beensatisfactory and Belanger replied that it had and that therehad been no complaints about it. ThereafterNorthcutt de-scribed theseverance pay to which Munoz was entitled andthe option he had to withdraw his contributions to the retire-ment plan or let it remain with Respondent and Munoz statedthat he was"not fully in control" of himself and wanted moretime to think about his option.Northcuttdenied that during the termination interviewanything was said aboutthe Union,the 1966 campaign orloyalty.He testifiedthatMunoz kept insisting that after 24years of service with Respondent and with younger men beingretained,he was entitled to a better explanation that thatoperatingcostswere to be reduced by a reduction in force and" Buchholz had been active in the Union's 1966 campaignHe becameforeman of the power plant in theBleedwater treating plant inDecember1968" The young man was apparently Gervis Webb, employed in Respond-ent's engineeringdepartment, not in the productionand maintenance unitthat he would have to seek a better answer elsewhere. Ac-cording to Northcutt, he finally told Munoz that he "hadshown a definite resentment toward following the policies ofthe Companyand on some occasionshe had refused to followthese policies" but that he was being terminated "primarily"for economic reasons. Munoz insisted, however, that he felthe was "being discriminated against" and intended to seekhelp from the National Labor Relations Board, the EqualEmployment Opportunities Commission or anyone else whocould help him.O'Quinn also testified that neither the Union nor the 1966campaign were mentioned during the interview. He testified,however, inconsistently with Northcutt's testimony, thatNorthcutt assured Munoz that his termination "was not dueto anything else other than the economic conditions that thecompany was in at this time."Belanger also,inconsistentlywith Northcutt's version, testified that Munoz did raise aquestion about whether Munoz' work had been satisfactoryand that Northcutt answered the question by repeating that"this was an economic move and this was the reason for histermination." According to Belanger, no management repre-sentative at the meeting committed himself as to whether ornot Munoz' work had in fact been satisfactory. 16After a careful examination of all the evidence, I am con-vinced that Munoz' account of the interview is substantiallyaccurate. In one respect, his statement that Belanger assuredhim that his work had been satisfactory and that there hadbeen no complaints about it, I am persuaded that it wasNorthcutt, not Belanger, who answered Munoz' question andthat he did so in sucha manner asto leave the impression thatthere had been no complaint or dissatisfaction about Munoz'work performance. Subsequently Munoz received from Re-spondent the identical type of so-called "recommendation"which the other three Charging Parties received.5.Respondent's explanations at the hearing for theterminationsAs already noted, Respondent's Frasch sulphur divisionwas, during the year preceding and at the time of the termina-tions, experiencing a serious recession in its business.CharlesF. Drees,general managerof the division, who claims respon-sibility for the decision that some employees should be ter-minated as well as responsibility for selecting the individualsto be chosen, testified that as a result of the recession in thesulphur business, Respondent decided that it would have toinstitute an austerity program. Respondent nevertheless de-cided that despite the business slump, it would grant generalwage increases to all its employees pursuant to a policy in-stituted in 1966 "to maintain its wage structure in the realmof those that are at the top of the various industries."" Drees11Belanger's testimony was elicited on cross-examinationby the GeneralCounsel, over the objection of Respondent's counsel that the question wasbeyond the scope of the direct examination Respondent itself did not ques-tionBelangeraboutMunoz'terminationinterviewNor was AssistantManager Staffa who was also present at the interview,questioned about thematter. It is not without significance that Respondent either did not call ordid not question all its management representatives who were present at thetermination interviews regarding matters about which there were importantdiscrepancies in their testimony-as in the cases of Munoz and Brownsha-delAt one point during the hearing, the Trial Examiner cautioned Re-spondent's counsel- "I thinkall the witnesseswho were there should testifyin regard to something that is really critical, if there has been a dispute asto what was said "" As the Board found inTexas Gulf Sulphur Company,163 NLRB 88,89, 91, there had apparently been no general wage increase for employeesin the division for at least 6 years prior to 1966, when "for the purpose ofinducing its employees to refrain from joining or remainingmembers of, theUnion," itgranted a wage increaseon February 27, 1966 18DECISIONSOF NATIONALLABOR RELATIONS BOARDexplained, however: "But we also recognized the fact that inorder to do this[grant general wage increases]we are goingto have to take some steps to offset, or at least partially offset,this additional cost. One of the ways we decided to do thiswas to ... reduce our personnel."Not since 1959, according to Drees, had Respondent hada business recession sufficiently serious to cause it to lay offany employees. Although Respondent since that time hadhad its ups and downs, it had avoided layoffs in hard timesby not filling vacancies of employees who left and by transfer-ring other employees from one location or department toanother, fitting them into jobs which they could do.18 Dreestestified,moreover, that Respondent has bumped employeesdownward in some situations rather than terminate them-such as when it became apparent that the employees were notqualified for a job or where "the job might play out"-butthat he does not like to bump employees downward in con-nection with a reduction in force because the employeeswould be unhappy in a lower rated job."Drees has his headquarters in Newgulf. At its four sulphurmining and processing operations in the Gulf Coast area(Newgulf, Moss Bluff, Fannett, and Spindletop) Respondentemployed a total of 1064 employees as of January 1, 1971, ofwhom 239 worked at Spindletop. Of the total, 780 wereproductionandmaintenanceemployees, 177 of whomworked at Spindletop. Drees decided to terminate a total of12 employees, 8 of whom were at Spindletop. Seven of the 8at Spindletop were production and maintenance employees.One of the 7, Garza had almost 23 years of service withRespondent but was selected because of low production anda health problem which had caused him to be absent fromwork on an average of 3 months a year for the last 3 years.Two others, Lewis and Smith, each with about 3 years tenure,were chosen because they were believed by Drees to havelittle potential as employees and because their services couldbe dispensed with without hurting Respondent's operations.Drees testified that he made his selection of employees tobe terminated after consulting with three of Respondent'sdivision representativies-Soderman, Herschap, and Down-ing-and to some extent with Beaumont Employee RelationsSupervisor Herbert O'Quinn.20 However, even without con-sulting these people, according to Drees, he believed he wasqualified to make the selection because he had been in almostdaily contact with Beaumont's plant manager, Northcutt,because he had talked to other supervisors and to most of themen themselves on his visits from time to time at Spindletopand because for 1 year from mid-1967 to mid-1968 he hadbeen assistant general manager in charge of the Beaumontoperations.11In 1970 also,according to Drees, Respondent did not fill vacancieswith new employees and hired only one new employee, Webb, for its engi-neering department During the year or year and a half preceding the hear-ing about 55 employees in the Frasch sulphur division had left Respondent'semployment and not been replaced11During the serious business recession in 1959, however,Respondent,in addition to laying off some employees,had transferred others, includingBrownshadel, from Newgulf to Spindletop and put them at work which theBusby Construction Compnay employees had been performing, eliminatingthe services of the Busby employees Respondent did not discontinue theservices of the Busby employees in 1971 Drees testified that Respondentstillhas 50 or 55 Busby employees working at the Beaumont operationsThey workalong with Respondent's employees, most of them performingmanual labor but a few of them performing work a step above manual labor.'oOf these, only O'Quinn and Herschap were called to testify and neitherof them were questioned regarding the basis for the selection of the em-ployees for terminationDrees explained that he selected Breaux for terminationbecause the latter was classed as a carpenter,the only one onRespondent's payroll,and he believed that Respondent coulddispense with the services of a carpenter"per se"and in thefuture have the work done by persons in other job classifica-tions." He testified that he selected Sherman for terminationbecause he believed that Respondent could get along with oneless welder,that Sherman was "a great talker"and that hisproductivitywas considerably lower than that of the otherwelders." Brownshadel,according to Drees was selected be-cause it was believed that Respondent could get along withone less mechanic in the power plant and Soderman, whountil January 1, 1971, had beenmanager of all the division'spower plants,had advised Drees that Brownshadel "was notthe same caliber"of mechanic as two of the three mechanicswith whom he worked.Munoz was selected,Drees testified,because as a helper in the Bleedwater treating plant, he couldbe dispensed with without being replaced and because he hadbeen a"problem" for Respondent on a number of occasions.Drees cited as examples that in the first half of 1970 Munozhad been granted permission to use Respondent's safetybuilding for a meetingof theLadiesAuxiliary of LULAC (ofwhich hisdaughter was a member)but that the meetingturned out,much to Respondent's embarrassment to be apoliticallyoriented meeting ofLULAC(League of UnitedLatin American Citizens). Drees also testified that Northcutthad reportedthat a number of employees had wanted tochangeshiftsbecause they could not get along with Munoz.Accordingto Drees,Munoz had "done pretty well" at notgetting along with employees for 24 years.2311O'Qumn testified that management had a very high regard for thecraftsmanship of Breaux but belived that Respondent "probably" would notneed a carpenter permanently.Since the termination of Breaux,Respondenthas borrowed from the powerhouse another employee, Herbert Abshire,who had formerly done carpentry work, to perform the carpentry workwhich Breaux had been doing" McGlothin,concededly a top welder who had worked with Shermanalmost 15 years,characterized Sherman as a "very competent" welder whowas sincere and conscientious in his work He testified that Sherman talkeda lot but did not stop work to talk and that although Sherman was not a"speedy" welder,he was a "good"one Superintendent Langford, underwhom Sherman worked,testified that although Sherman was not a topwelder(one according to Langford,who must have been a welder for as longas 15 years),he was a "satisfactory" welder No records or other evidencewere adduced in support of Drees' testimony that Sherman's production was"considerably lower" than that of other welders11Northcutt testified about theLULAC incidentbut did not mention inhis testimony that any employees had asked for a change in shifts becausethey could not get along with Munoz Foreman Buchholz, however, testifiedthatMunoz had irritated two good operators and that they had requestedthat he be moved from their shift.Buchholz mentioned other complaintsagainstMunoz,such as Munoz' threat to take a Saturday night off for hisdaughter's wedding even if his request for time off was not granted, butDrees did not mention this and it will be assumed that he did not know aboutit or consider that and other complaints about which Respondent's witnessesmay have testified but which Drees did not mention in his testimony asinfluencing his selection of Munoz for terminationMunoz had a dynamic and agressive personality and for many years hadworked to improve the lot of his fellow Mexican-Americans.He was anofficer in the local chapterof LULAC.As far back as 1966 he had broughtabout an improvement in the segregated housing conditions at Newgulf, acompany-owned town, by gathering 9 or 10 other employees together,meeting with Dr Gino Giesti,a public relations representative sent byRespondent to Texas from New York, and protesting the existing situationIn connection with his many activities and his need to trade shifts or taketime off because of weddings, illnesses, and deaths in his family, he may haveirritated a few employees and management representatives. I am satisfied,however, that these irritations were minor and that he was a satisfactoryemployee TEXAS GULF SULPHUR COC. Analysis and ConclusionsI have no doubt that economic conditions in 1970 and 1971caused Respondent to feel that the effectuation of some eco-nomics,by termintions or otherwise,was necessary if it wasto grant a general wage increase,as it had been doing eachyear since 1966. I also have no doubt on the basis of the entirerecord, however, that in selecting the Charging Parties fortermination,Respondent was motivated by a desire to riditself of some of the employees who had been most active inthe 1966 union campaign, who had remained staunch union-ists and who would be most likely to lead other employees ina resurgence of a union movement.Ido not regard it assignificant that neitherthe OCAWor the Operating Engi-neers was in fact actively engaging in another attempt toorganize the employees at the time of the terminations. Ashereinbefore related,Respondent knew that each of theCharging Parties, particularly during periods when wage in-creases were not forthcoming when expected,as in late 1970and early 1971, were keeping the Union issue alive. Theyconstituted a constant reminder and threat that another at-tempt to organize the plant was ever present.In reaching the conclusion that Respondent was dis-criminatorily motivated in selecting these four men for termi-nation,I have considered many factors.The record showsthat Spindletop, whose employees the Union had sought toorganize, in 1966, employed only about 22 percent of theemployees in Respondent'sFrasch sulphur division, but itprovided two-thirds of the victims of the divisionwide termi-nations.Respondent in 1971-unlike its practice in 1959when a business recession necessitated some terminations,and unlike its practice at other times during business slumpsor when particular jobs "played out"-did not transfer itsexperienced personnel from one location or department toanother or from one job to another in an attempt to save theirjobs and best utilize their services.Moreover,in 1971, unlikein 1959,Respondent did not cease using employees of BusbyConstruction Company for some of its lesser skilled work andtransferring its own employees to that work. This is not tosuggest that in the absence of a discriminatory motivationRespondent would have transferred any or all of the fourmore skilled Charging Parties to that type of work in 1971(despite the fact that Brownshadel had been transferred tosuch work during the 1959 business recession);it is, rather,to suggest that in the absence of a discriminatory motivationRespondent might well have shifted some of its less skilled orexperienced employees to such work and attempted to fit themore skilled and experienced employees into jobs at whichtheir skills would have been best utilized,thus avoiding thenecessity of terminating long-time,experienced and satisfac-tory employees such as the four Charging Parties.It is noted that Respondent terminated only about 1 per-cent of its total work force in the division on January 29,1971. The inclusion of old-time, satisfactory, employees inthis small percentage in itself arouses suspicion as to themotive for their selection. Respondent's counsel at the hear-ing conceded that these employees were not laid off on thebasis of seniority. Obviously, with their records of service-25 Y, years for Brownshadel, 24 years for Munoz, 19 years and7 months for Breaux and almost 18 years for Sherman-theymust have had seniority over many other employees.20 And" No records were adduced to show the respective seniority of Respond-ent's other employees However, Respondent in 1965 employed a total ofonly 914 employees in its entire Frasch sulphur division as compared witha total of 1100 as of January 1, 1970, and 1064 as of January 1, 1971 Thisevidence considered in connection with Drees' testimony that Respondenthad reached a peak of good business conditions about the first of 1969 andthat about 55 people had left Respondent's employment in the last year or19in view of the variety of positions which each had held withRespondent they were in a position to compete in skills withemployees in classifications other thanthose in which theyfound themselves at the time of their terminations. In theabsence of a union contract requiring that seniority he fol-lowed as a basis for selecting employees for layoff or termina-tion, no employer, of course, is legally required to follow aseniority system. In the natural course of events, however,employers tend to retain their senior employees because, if forno other reason, the experience and proficiency which theynormally acquire over the years have made them more valua-ble to their employer than employees having less experience.25Respondent's disregard for the many years of faithful ser-vice given to it by the four Charging Parties and its heartlessrefusal to give any of them any meaningful letter of recom-mendation to assist them in obtaining employment elsewhereis, I am convinced, explained by Respondent's hostility to theunion causewhich they had continued to espouse since 1966and its desire to make an example of them to other employeeswho might contemplate an attempt to unionize Respondent'soperations.Respondent clearly knew of the active union role played byeach of the Charging Parties in the 1966 organizing cam-paign.As employee Gibbs testified and as Northcutt ac-knowledged, Gibbs had kept Northcutt informed of the unionsentiments and activities of each of these four as well as thoseof other employees. Northcutt had been very upset over theunion campaign and the charges thereafter filed against Re-spondent. He testified that after the election he "was veryanxious to forget the whole stinking mess." He was not per-mitted to do so, however, for from time to time and particu-larly when employees failed to receive wage increases soonafter the nearby DuPont employees received raises, OCAWcardswould appear on Respondent's bulletin boards.O'Quinn brought Northcutt one which he had torn from abulletin board and other supervisors or employees had appar-ently brought him others, which he kept in his office. It hadalso been brought to Drees' attention during the severalmonth period prior to the termination that two or three unioncards had been posted on the bulletin boards. It was not onlythe old OCAW but also the Operating Engineers which Re-spondent had to worry about, for the latter organization hadsigned up Brownshadel,Breaux, and Munoz in 1969 and inOctober 1970 Foreman Rudloff accused Brownshadel of hav-ing visited the Operating Engineers organizer who lived nextdoor to Rudloff. Sherman was a "big talker" who did nothesitate to say what he thought, and shortly before his termi-nation he had been informed by Foreman Koenig that inresponse to a question by Koenig as to whether Sherman wasstill talking union, Foreman Reak replied that Sherman "hadnever shut up." The other Charging Parties, by questioningrepresentatives of management about whether pay increaseswere to be given and jesting with them about the possibilityof "Lefty," the OCAW organizer, coming back to the plant,had kept Respondent constantly aware of the possibility ofanother union organizational campaign.26year and a half prior to the hearing would indicate that Respondent had asubstantial turnover in its business and hired quite a few employees since1965 The four Charging Parties therefore must have had seniority overmany employees retained on Respondent's payrolls" As the Board aptly stated inDifferential Steel Car Company,75NLRB714, 716, "Conceding that the Respondent did not recognize seniority, it istrue, as the Trial Examiner found, that long service is in itself an indicationthat an employee has performed satisfactorily and gives basis to the conclu-sion that the more senior worker would ordinarily be among the last to belaid off"And see,Consolidated Industries, Inc.,108 NLRB 60, 66-67" Even employee Gibbs, who had always opposed the Union, con-tributed to Respondent's awareness of the possibility of a resurgence of the(Cont) 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find,in view of all the evidence,that Respondent wasdiscriminatorilymotivated in selecting the four ChargingParties for termination and that Respondent thereby violatedSection 8(a)(1) and(3) of the Act.CONCLUSIONS OF LAW1.By terminating the employment of employees Rueben L.Brownshadel,Harrold O.Breaux,Claud Sherman,Jr., andD.S.Munoz because of their continued expousal of a unionatRespondent'sSpindletop operation,Respondent has vi-olated Section 8(a)(3) and(1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of the Act.The REMEDYIt having been found that Respondent has engaged in un-fair labor practices in violation of Section 8(a)(3) and (1) ofthe Act, my recommended Order will require that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.Since it has been found that Respondent discriminatorilyselected the Charging Parties for termination on January 29,1971, my recommended Order will require that it offer eachof them immediate and full reinstatement to his former jobor, if his job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other rights andprivileges, and make each of them whole for any loss ofearnings he may have suffered by reason of the discriminationagainst him by granting him backpay at the increased rate ofpay granted other employees performing the same or substan-tially equivalent jobs, such backpay to be computed on aquarterly basis, plus interest at 6 percent per annum, as pre-scribed inF W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716, from the date ofthe terminations to the date reinstatement is offered.Should any question arise at the compliance stage of thisproceeding as to whether, in the absence of a discriminatorymotivation by Respondent, the old job of any of the ChargingParties would have been affected in any way, such matter maybe heard and disposed of in a compliance proceeding. See, e.g.The Buncher Company,164 NLRB 340, in which the Board,despite the fact that the employer had no established senioritypolicy, concluded, under all the circumstances, that senioritywas a reasonable method of establishing the employer's back-pay liability.Since the employees of all four of Respondent's operationsin the Gulf Coast area of its Frasch sulphur division receivedthe general wage increases, the granting of which, Respond-ent asserts, necessitated the termination of some of its em-ployees in the division, since all four of the Charging Partieshad worked at more than one of these locations, since Re-spondent appears to have been following a common laborpolicy at each of these locations and since compliance withmy recommended Order may require the shifting of someemployees between these locations, I find it will effectuate thepolicies of the Act to require Respondent to post appropriatenotices at each of its four locations, Spindletop, Newgulf,Moss Bluff, and Fannett.union movement by remarking in jest to O'Qumn, in the presence of Super-intendent Langford and the latter's secretary, that if he, Gibbs, did not geta raisein pay, "Lefty" wascomingthrough to make an inspection of theareaThis occurred about a month before Gibbs' termination on January 29,1971Upon the foregoing findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:27ORDERRespondent, Texas Gulf Sulphur Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Terminating the employment of, or otherwise dis-criminating against, any employee because he has joined orsupported Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, or any other labor organization, or be-cause he has engaged in concerted activities for the mutualaid and protection of himself and other employees.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Offer Rueben L. Brownshadel, Harrold O. Breaux,Claud Sherman, Jr., and D.S. Munoz immediate and fullreinstatement to their former jobs or, if their jobs no longerexist, to substantially equivalent positions, without prejudiceto their seniority or their rights and privileges, and makethem whole for their lost earnings in the manner set forth inthe section of the Trial Examiner's Decision entitled "TheRemedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c) Preserve and, upon request, make available to the Na-tional Labor Relations Board or its agents, for examinationand copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to effectuate the reinstatement andbackpay provisions of this Order.(d) Post at its operation in Spindletop, Newgulf, MossBluff, and Fannett, Texas, copies of the attached noticemarked "Appendix."28 Copies of the notice, on forms pro-vided by the Regional Director for Region 23, after beingduly signed by an authorized representative of the Respond-ent, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director, in writing, within 20 daysfrom the date of this Order, what steps the Respondent hastaken to comply herewith.29" In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and Recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes38 In the event that the Board's order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read(Cont) TEXAS GULF SULPHUR CO"Notify theRegionalDirector,in writing,within 20 days from the date ofthisOrder, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal law by terminating the employ-ment of some of our employees for joining and supporting aunion and engaging in concerted action for the mutual aidand protection of themselves and other employees:WE WILL offer reinstatement to Rueben L. Brownsha-del,Harrold O. Breaux, Claud Sherman, Jr., and D.S.Munoz, with backpay plus 6 percent interest.WE WILL NOT terminate your employment or other-wise discriminate against you for joining or supportingOil, Chemical and Atomic Workers International Un-ion,AFL-CIO, or any other union, or for engaging inconcerted activities for your mutual aid or protection.WE WILL NOT in any like or related manner interfere21with the exercise of your rights under the National La-bor Relations Act.WE WILL notify immediately the above-named in-dividuals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.TEXAS GULFSULPHUR COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office,Dallas-BrazosBuilding, 1125 Brazos Street, Houston, Texas 77002,Telehone 713-226-4296.